

116 S3949 IS: Helping Parents Educate Children During the Coronavirus Pandemic
U.S. Senate
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3949IN THE SENATE OF THE UNITED STATESJune 11, 2020Mr. Cruz (for himself, Mr. Lee, Mr. Scott of South Carolina, and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permit kindergarten through grade 12 educational expenses to be paid from a 529 account during the Coronavirus Emergency Period.1.Short titleThis Act may be cited as the Helping Parents Educate Children During the Coronavirus Pandemic.2.529 account funding for homeschool and additional elementary and secondary expenses during the coronavirus emergency period(a)In generalSection 529(c)(7) of the Internal Revenue Code of 1986 is amended to read as follows:(7)Treatment of elementary and secondary tuitionAny reference in this section to the term qualified higher education expense shall include a reference to the following expenses in connection with enrollment or attendance at, or for students enrolled at or attending, an elementary or secondary public, private, or religious school:(A)Tuition.(B)Curriculum and curricular materials.(C)Books or other instructional materials.(D)Online educational materials.(E)Tuition for tutoring or educational classes outside of the home, including at a tutoring facility, but only if the tutor or instructor is not related to the student and—(i)is licensed as a teacher in any State,(ii)has taught at an eligible educational institution, or(iii)is a subject matter expert in the relevant subject.(F)Fees for a nationally standardized norm-referenced achievement test, an advanced placement examination, or any examinations related to college or university admission.(G)Fees for dual enrollment in an institution of higher education.(H)Educational therapies for students with disabilities provided by a licensed or accredited practitioner or provider, including occupational, behavioral, physical, and speech-language therapies.Such term shall include, from the  period beginning on March 13, 2020, and ending on the date on which the national emergency declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.) related to the coronavirus (as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123)) has ended, expenses for the purposes described in subparagraphs (B), (C), (D), (E), and (H) in
 connection with a homeschool (whether treated as a homeschool or a private school for purposes of applicable State law) or with a parent or guardian educating a child at home due to school closure because of the coronavirus (as so defined)..(b)Effective dateThe amendment made by this section shall apply to distributions made after the date of the enactment of this Act.3.Rollovers from certain retirement plansIn the case of a distribution from an eligible retirement plan described in clause (i), (ii), or (iii) of section 402(c)(8)(B) of the Internal Revenue Code of 1986 after February 29, 2020, and before January 1, 2021—(1)section 72(t) of such Code shall not apply to such distribution;(2)such distribution shall be treated as meeting the requirements of section 401(k)(2)(B)(i), if applicable; and(3)such distribution shall be treated as having been contributed in a direct trustee-to-trustee transfer within 60 days of the distribution for purposes of section 401(a)(31) or 408(d)(3), whichever is applicable, ifwithin 60 days of such distribution, an amount equal to the amount of such distribution is contributed to a qualified tuition program under section 529 of the Internal Revenue Code of 1986.